
	

113 S2588 PCS: Cybersecurity Information Sharing Act of 2014
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 462
		113th CONGRESS
		2d Session
		S. 2588
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2014
			Mrs. Feinstein, from the Select Committee on Intelligence, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To improve cybersecurity in the United States through enhanced sharing of information about
			 cybersecurity threats, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the
		  Cybersecurity Information Sharing Act of 2014.
			
				(b)
				Table of contents
				The table of contents of this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Sharing of information by the Federal Government.
					Sec. 4. Authorizations for preventing, detecting, analyzing, and mitigating cybersecurity threats.
					Sec. 5. Sharing of cyber threat indicators and countermeasures with the Federal Government.
					Sec. 6. Protection from liability.
					Sec. 7. Oversight of Government activities.
					Sec. 8. Construction and preemption.
					Sec. 9. Report on cybersecurity threats.
					Sec. 10. Conforming amendments.
				
			
			2.
			Definitions
			In this Act:
			
				(1)
				Agency
				The term agency has the meaning given the term in section 3502 of title 44, United States Code.
			
				(2)
				Antitrust laws
				The term antitrust laws—
				
					(A)
					has the meaning given the term in section 1(a) of the Clayton Act (15 U.S.C. 12(a));
				
					(B)
					includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that section 5
			 of that Act applies to unfair methods of competition; and
				
					(C)
					includes any State law that has the same intent and effect as the laws under subparagraphs (A) and
			 (B).
				
				(3)
				Appropriate Federal entities
				The term appropriate Federal entities means the following:
				
					(A)
					The Department of Commerce.
				
					(B)
					The Department of Defense.
				
					(C)
					The Department of Energy.
				
					(D)
					The Department of Homeland Security.
				
					(E)
					The Department of Justice.
				
					(F)
					The Department of the Treasury.
				
					(G)
					The Office of the Director of National Intelligence.
				
				(4)
				Countermeasure
				The term countermeasure means an action, device, procedure, technique, or other measure applied to an information system
			 or information that is stored on, processed by, or transiting an
			 information system that prevents or mitigates a known or suspected
			 cybersecurity threat or
			 security vulnerability.
			
				(5)
				Cybersecurity purpose
				The term cybersecurity purpose means the purpose of protecting an information system or information that is stored on, processed
			 by, or transiting an information system from a cybersecurity threat or
			 security vulnerability.
			
				(6)
				Cybersecurity threat
				The term cybersecurity threat means an action, not protected by the First Amendment to the Constitution of the United States, on
			 or through an information system that may result in an unauthorized effort
			 to adversely impact the
			 security, availability, confidentiality, or integrity of an information
			 system or information that is stored on, processed by, or transiting an
			 information system.
			
				(7)
				Cyber threat indicator
				The term cyber threat indicator means information that is necessary to indicate, describe, or identify—
				
					(A)
					malicious reconnaissance, including anomalous patterns of communications that appear to be
			 transmitted for the purpose of gathering technical information related to
			 a cybersecurity threat or security vulnerability;
				
					(B)
					a method of defeating a security control or exploitation of a security vulnerability;
				
					(C)
					a security vulnerability;
				
					(D)
					a method of causing a user with legitimate access to an information system or information that is
			 stored on, processed by, or transiting an information system to
			 unwittingly enable the defeat of a security control or exploitation of a
			 security vulnerability;
				
					(E)
					malicious cyber command and control;
				
					(F)
					the actual or potential harm caused by an incident, including information exfiltrated when it is
			 necessary in order to describe a cybersecurity threat;
				
					(G)
					any other attribute of a cybersecurity threat, if disclosure of such attribute is not otherwise
			 prohibited by law; or
				
					(H)
					any combination thereof.
				
				(8)
				Electronic format
				
					(A)
					In general
					Except as provided in subparagraph (B), the term electronic format means information that is shared through electronic mail, an interactive form on an Internet
			 website, or a real time, automated process between information systems.
				
					(B)
					Exclusion
					The term electronic format does not include voice or video communication.
				
				(9)
				Entity
				
					(A)
					In general
					The term entity means any private entity, non-Federal government agency or department, or State, tribal, or local
			 government agency or department (including a political subdivision,
			 officer, employee, or agent
			 thereof).
				
					(B)
					Inclusions
					The term entity includes a government agency or department (including an officer, employee, or agent thereof) of
			 the District of Columbia, the Commonwealth of Puerto Rico, the Virgin
			 Islands, Guam, American Samoa, the Northern Mariana Islands, and any other
			 territory or possession of the United States.
				
					(C)
					Exclusion
					The term entity does not include a foreign power as defined in section 101(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801).
				
				(10)
				Federal entity
				The term Federal entity means a department or agency of the United States, or any component, officer, employee, or agent
			 of such a department or agency.
			
				(11)
				Information system
				The term information system—
				
					(A)
					has the meaning given the term in section 3502 of title 44, United States Code; and
				
					(B)
					includes industrial control systems, such as supervisory control and data acquisition systems,
			 distributed control systems, and programmable logic controllers.
				
				(12)
				Local government
				The term local government means any borough, city, county, parish, town, township, village, or other political subdivision
			 of a State.
			
				(13)
				Malicious cyber command and control
				The term malicious cyber command and control means a method for unauthorized remote identification of, access to, or use of, an information
			 system or information that is stored on, processed by, or transiting an
			 information system.
			
				(14)
				Malicious reconnaissance
				The term malicious reconnaissance means a method for actively probing or passively monitoring an information system for the purpose
			 of discerning security vulnerabilities of the information system, if such
			 method is associated with a known or suspected cybersecurity threat.
			
				(15)
				Monitor
				The term monitor means to obtain, identify, or otherwise possess information that is stored on, processed by,
			 or transiting an information system.
			
				(16)
				Private entity
				
					(A)
					In general
					The term private entity means any individual or private group, organization, proprietorship, partnership, trust,
			 cooperative, corporation, or other commercial or nonprofit entity,
			 including
			 an officer, employee, or agent thereof.
				
					(B)
					Exclusion
					The term private entity does not include a foreign power as defined in section 101(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801).
				
				(17)
				Security control
				The term security control means the management, operational, and technical controls used to
			 protect the confidentiality, integrity, and availability of an information
			 system or
			 its information.
			
				(18)
				Security vulnerability
				The term security vulnerability means any attribute of hardware, software, process, or procedure that could enable or facilitate
			 the defeat of a security control.
			
				(19)
				Tribal
				The term tribal has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
			
			3.
			Sharing of information by the Federal Government
			
				(a)
				In general
				Consistent with the protection of intelligence sources and methods and the protection of privacy
			 and civil liberties, the Director of National Intelligence, the Secretary
			 of Homeland Security, the Secretary of Defense, and the Attorney General,
			 in consultation with the
			 heads of the appropriate Federal entities, shall develop and promulgate
			 procedures to facilitate and promote—
				
					(1)
					the timely sharing of classified cyber threat indicators in the possession of the Federal
			 Government with cleared representatives of appropriate entities;
				
					(2)
					the timely sharing with appropriate entities of cyber threat indicators or information in the
			 possession of the
			 Federal Government that may be declassified and shared at an unclassified
			 level; and
				
					(3)
					the sharing with appropriate entities, or, if appropriate, public availability, of unclassified,
			 including
			 controlled unclassified, cyber threat indicators in the possession of the
			 Federal Government.
				
				(b)
				Development of procedures
				
					(1)
					In general
					The procedures developed and promulgated under subsection (a) shall—
					
						(A)
						ensure the Federal Government has and maintains the capability to share cyber threat indicators in
			 real time
			 consistent with the protection of classified information; and
					
						(B)
						incorporate, to the greatest extent possible, existing processes and existing roles and
			 responsibilities of Federal and non-Federal entities for information
			 sharing by the Federal Government, including sector specific information
			 sharing and analysis centers.
					
					(2)
					Coordination
					In developing the procedures required under this section, the Director of National Intelligence,
			 the Secretary of Homeland Security, and the Attorney General shall
			 coordinate with appropriate Federal entities, including the National
			 Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42
			 U.S.C. 15801)), to ensure that effective
			 protocols
			 are implemented that will facilitate and promote the sharing of cyber
			 threat indicators by the Federal Government in a timely manner.
				
				(c)
				Submittal to Congress
				Not later than 60 days after the date of the enactment of this Act, the Director of National
			 Intelligence, in
			 consultation with the heads of the appropriate Federal entities, shall
			 submit to Congress the procedures required by subsection (a).
			
			4.
			Authorizations for preventing, detecting, analyzing, and mitigating cybersecurity threats
			
				(a)
				Authorization for monitoring
				
					(1)
					In general
					Notwithstanding any other provision of law, a private entity may, for cybersecurity purposes,
			 monitor—
					
						(A)
						the information systems of such private entity;
					
						(B)
						the information systems of another entity, upon written consent of such other entity;
					
						(C)
						the information systems of a Federal entity, upon written consent of an authorized representative
			 of the Federal entity; and
					
						(D)
						information that is stored on, processed by, or transiting the information systems monitored by the
			 private entity under this paragraph.
					
					(2)
					Construction
					Nothing in this subsection shall be construed to authorize the monitoring of information systems
			 other than as provided in this subsection or to limit otherwise lawful
			 activity.
				
				(b)
				Authorization for operation of countermeasures
				
					(1)
					In general
					Notwithstanding any other provision of law, a private entity may, for cybersecurity purposes,
			 operate countermeasures that are applied to—
					
						(A)
						the information systems of such private entity in order to protect the rights or property of the
			 private entity;
					
						(B)
						the information systems of another entity upon written consent of such entity to protect the
			 rights or property of such entity; and
					
						(C)
						the information systems of a Federal entity upon written consent of an authorized representative
			 of such Federal entity to protect the rights or property of the Federal
			 Government.
					
					(2)
					Construction
					Nothing in this subsection shall be construed to authorize the use of countermeasures other than as
			 provided in this subsection or to limit otherwise lawful activity.
				
				(c)
				Authorization for sharing or receiving cyber threat indicators or countermeasures
				
					(1)
					In general
					Notwithstanding any other provision of law, and for the purposes permitted under this Act, an
			 entity may, consistent with the protection of classified
			 information, share with, or receive from, any other entity or the Federal
			 Government cyber threat indicators and countermeasures.
				
					(2)
					Construction
					Nothing in this subsection shall be construed to authorize the sharing or receiving of cyber threat
			 indicators or countermeasures other than as provided in this subsection or
			 to limit otherwise lawful activity.
				
				(d)
				Protection and use of information
				
					(1)
					Security of information
					An entity or Federal entity monitoring information systems, operating countermeasures, or providing
			 or receiving
			 cyber
			 threat indicators or countermeasures under this section shall implement
			 and utilize security
			 controls to protect against unauthorized
			 access to or acquisition of  such cyber threat indicators or
			 countermeasures.
				
					(2)
					Removal of certain personal information
					An entity or Federal entity sharing cyber threat indicators pursuant to this Act shall, prior to
			 such sharing, remove
			 any information contained within such indicators that the entity or
			 Federal entity knows at the time of sharing to be
			 personal information of or identifying a specific person not
			 directly
			 related to a cybersecurity threat.
				
					(3)
					Use of cyber threat indicators and countermeasures by entities
					
						(A)
						In general
						Consistent with this Act, cyber threat indicators or
			 countermeasures shared or
			 received under this section may, for cybersecurity purposes—
						
							(i)
							be used by an entity to monitor or operate countermeasures on its information systems, or
			 the information systems of another entity or a Federal entity upon the
			 written
			 consent of that other entity or that Federal entity; and
						
							(ii)
							be otherwise used, retained, and further shared by an entity.
						
						(B)
						Construction
						Nothing in this paragraph shall be construed to authorize the use of cyber threat indicators or
			 countermeasures other than as provided in this section.
					
					(4)
					Use of cyber threat indicators by  State, tribal, or local departments or agencies
					
						(A)
						Law enforcement use
						
							(i)
							Prior written consent
							Except as provided in clause (ii), cyber threat indicators shared with a State, tribal, or local
			 department or agency under this section may, with the prior written
			 consent of the entity sharing such indicators, be used by a State, tribal,
			 or local department or agency for the purpose of preventing,
			 investigating, or prosecuting a computer crime.
						
							(ii)
							Oral consent
							If the need for immediate use prevents obtaining written consent, such consent may be provided
			 orally with subsequent documentation of the consent.
						
						(B)
						Exemption from disclosure
						Cyber threat indicators shared with a State, tribal, or local department or agency under this
			 section shall be—
						
							(i)
							deemed voluntarily shared information; and
						
							(ii)
							exempt from disclosure under any State, tribal, or local law requiring disclosure of information or
			 records.
						
						(C)
						State, tribal, and local regulatory authority
						
							(i)
							Authorization
							Cyber threat indicators shared with a State, tribal, or local department or agency under this
			 section may, consistent with State regulatory authority specifically
			 relating to the prevention or mitigation of cybersecurity threats to
			 information systems, inform the development or implementation of
			 regulations relating to such information systems.
						
							(ii)
							Limitation
							Such cyber threat indicators shall not otherwise be directly used by any State, tribal, or local
			 department or agency to regulate the lawful activities of an entity.
						
				(e)
				Antitrust exemption
				
					(1)
					In general
					Except as provided in section 8(e), it shall not be considered a violation of any provision of
			 antitrust laws for two or more private
			 entities to exchange or provide cyber threat indicators, or assistance
			 relating to the prevention, investigation, or mitigation of cybersecurity
			 threats, for cybersecurity purposes under this Act.
				
					(2)
					Applicability
					Paragraph (1) shall apply only to information that is exchanged or assistance provided in order to
			 assist with—
					
						(A)
						facilitating the prevention, investigation, or mitigation of cybersecurity threats to information
			 systems or information that is stored on, processed by, or transiting an
			 information system; or
					
						(B)
						communicating or disclosing cyber threat indicators to help prevent, investigate, or mitigate the
			 effects of cybersecurity threats to information systems or information
			 that is stored on, processed by, or transiting an information system.
					
				(f)
				No right or benefit
				The sharing of cyber threat indicators with an entity under this Act shall not create a right or
			 benefit to similar information by such entity or any other entity.
			
			5.
			Sharing of cyber threat indicators and countermeasures with the Federal Government
			
				(a)
				Requirement for policies and procedures
				
					(1)
					Interim policies and procedures
					Not later than 60 days after the date of the enactment of this Act, the Attorney General, in
			 coordination with the
			 heads of the appropriate Federal entities, shall develop, and submit to
			 Congress, interim policies and
			 procedures relating to the receipt of cyber threat indicators and
			 countermeasures by the Federal Government.
				
					(2)
					Final policies and procedures
					Not later than 180 days after the date of the enactment of this Act, the Attorney General, in
			 coordination with the
			 heads of the appropriate Federal entities, shall promulgate final policies
			 and procedures relating to the receipt of cyber threat indicators and
			 countermeasures by the Federal Government.
				
					(3)
					Requirements concerning policies and procedures
					The policies and procedures developed and promulgated under this subsection shall—
					
						(A)
						ensure that cyber threat indicators shared with the Federal Government
			 by any entity pursuant to section 4, and that are received through the
			 process described in subsection (c)—
						
							(i)
							are shared in real time and simultaneous with such receipt with all of the appropriate Federal
			 entities;
						
							(ii)
							are not subject to any delay, interference, or any other action that could impede real-time receipt
			 by all of the appropriate Federal entities; and
						
							(iii)
							may be provided to other Federal entities;
						
						(B)
						ensure that cyber threat indicators shared with the Federal Government
			 by any entity pursuant to section 4 in a manner other than the process
			 described in subsection (c)—
						
							(i)
							are shared immediately with all of the appropriate Federal entities;
						
							(ii)
							are not subject to any unreasonable delay, interference, or any other action that could impede
			 receipt by all of the appropriate Federal entities; and
						
							(iii)
							may be provided to other Federal entities;
						
						(C)
						govern, consistent with this Act, any other applicable laws, and the fair information practice
			 principles set forth in appendix A of the document entitled National Strategy for Trusted Identities in Cyberspace and published by the President in April, 2011, the retention, use, and dissemination by the
			 Federal Government of cyber
			 threat indicators shared with the Federal Government under this Act,
			 including the extent, if any, to which such cyber threat indicators may be
			 used by the Federal Government; and
					
						(D)
						ensure there is an audit capability and appropriate sanctions in place
			 for officers, employees, or agents of a Federal entity who knowingly and
			 willfully conduct activities under this Act in an unauthorized manner.
					
				(b)
				Privacy and civil liberties
				
					(1)
					Guidelines of Attorney General
					The Attorney General shall, in coordination with the
			 heads of the appropriate Federal agencies and in consultation with
			 officers designated under section 1062 of the National Security
			 Intelligence Reform Act of 2004 (42 U.S.C. 2000ee-1), develop and
			 periodically review
			 guidelines relating to privacy and civil liberties which shall govern the
			 receipt, retention, use, and
			 dissemination of cyber threat indicators by a Federal entity obtained in
			 connection with activities authorized in this Act.
				
					(2)
					Content
					The guidelines developed and reviewed under paragraph (1) shall, consistent with the need to
			 protect information
			 systems from cybersecurity threats and mitigate cybersecurity threats—
					
						(A)
						limit the impact on privacy and civil liberties of activities by the Federal Government under this
			 Act;(B)limit the receipt, retention, use, and dissemination of cyber threat indicators containing personal
			 information of or identifying
			 specific persons, including establishing—(i)a process for the timely destruction of information that is known not to be directly related to
			 uses authorized under this Act; and(ii)specific limitations on the length of any period in which a cyber threat indicator may be retained;
						(C)
						include requirements to safeguard cyber threat indicators containing personal information of or
			 identifying
			 specific persons from unauthorized access or acquisition, including
			 appropriate sanctions for activities by officers, employees, or agents of
			 the Federal Government in contravention of such guidelines;
					
						(D)
						include procedures for notifying entities if information received pursuant to this section is known
			 by a Federal entity receiving the information not to constitute a
			 cyber threat indicator; and
					
						(E)
						protect the confidentiality of cyber threat indicators containing personal information of or
			 identifying specific persons to the
			 greatest extent practicable and require recipients to be informed that
			 such indicators may only be used for purposes authorized under this Act.
					
				(c)
				Capability and process within the Department of Homeland Security
				
					(1)
					In general
					Not later than 90 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security, in
			 coordination with the heads of the appropriate Federal entities, shall
			 develop and implement a
			 capability and process within the Department of Homeland Security that—
					
						(A)
						shall accept from any entity in real time  cyber threat indicators and countermeasures in an
			 electronic format, pursuant to this
			 section;
					
						(B)
						shall, upon submittal of the certification under paragraph (2) that such capability and process
			 fully and
			 effectively operates as described in such paragraph, be the process
			 by which the Federal
			 Government receives cyber threat indicators and countermeasures under this
			 Act in
			 an electronic format that are shared by a private entity with the Federal
			 Government except—
						
							(i)
							communications between a Federal entity and a private entity regarding a previously shared cyber
			 threat indicator;
						
							(ii)
							voluntary or legally compelled participation in an open Federal investigation;(iii)information received through an automated malware analysis capability operated by the Federal
			 Bureau of Investigation that is designed to ensure that information
			 received through and analysis produced by such
			 capability is also immediately shared through the capability and process
			 developed by the Secretary of Homeland Security under this
			 paragraph;
							(iv)
							communications with a Federal regulatory authority by regulated entities regarding a cybersecurity
			 threat; and
						
							(v)
							cyber threat indicators or countermeasures shared with a Federal entity as part of a contractual or
			 statutory
			 requirement;
						
						(C)
						ensures that all of the appropriate Federal entities receive such cyber threat indicators in real
			 time and simultaneous with receipt through the process within the
			 Department of Homeland Security; and
					
						(D)
						is in compliance with the policies, procedures, and guidelines required by this section.
					
					(2)
					Certification
					Not later than 10 days prior to the implementation of the capability and process required by
			 paragraph (1), the Secretary of Homeland Security shall, in consultation
			 with the heads of the appropriate Federal entities, certify to Congress
			 whether such capability and process fully and effectively operates—
					
						(A)
						as the process by which the Federal Government receives from any
			 entity cyber threat indicators and countermeasures in an electronic
			 format under this Act; and
					
						(B)
						in accordance with the policies, procedures, and guidelines developed under this section.
					
					(3)
					Public notice and access
					The Secretary of Homeland Security shall ensure there is public notice of, and access to, the
			 capability and process developed and implemented under paragraph (1) so
			 that any entity may share cyber threat indicators and countermeasures
			 through such process
			 with the Federal Government and that all of the appropriate Federal
			 entities receive such cyber threat indicators and countermeasures in real
			 time and
			 simultaneous with receipt through the process within the Department of
			 Homeland Security.
				
					(4)
					Other Federal entities
					The process developed and implemented under paragraph (1) shall ensure that other Federal entities
			 receive in a timely manner any cyber threat indicators and countermeasures
			 shared with the
			 Federal Government through the process created in this subsection.
				
					(5)
					Reports
					
						(A)
						 Report on development and implementation
						(i)In generalNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall submit
			 to Congress a report on the development and implementation of the
			 capability and process required by paragraph (1), including a description
			 of such capability and process and the
			 public notice of, and access to, such process.
						
							(ii)
							Classified annex
							The report required by clause (i) shall be submitted in unclassified form, but may include a
			 classified annex.(B)Report on automated malware analysis capabilityNot later than 1 year after the date of the enactment of this Act, the Director of the Federal
			 Bureau of Investigation and the Secretary of Homeland Security shall
			 submit to Congress a report on the implementation of the automated malware
			 analysis capability described in paragraph (1)(B)(iii), including an
			 assessment of	the feasibility and advisability of transferring the
			 administration and operation of such capability to the Department of
			 Homeland Security.
				(d)
				Information shared with or provided to the Federal Government
				
					(1)
					No waiver of privilege or protection
					The provision of cyber threat indicators and countermeasures to the Federal Government under this
			 Act shall
			 not constitute a waiver of any applicable privilege or protection provided
			 by law, including trade secret protection.
				
					(2)
					Proprietary information
					A cyber threat indicator or countermeasure provided by an entity to the Federal Government under
			 this Act shall
			 be considered the commercial, financial, and proprietary information of
			 such entity when so designated by such entity.
				
					(3)
					Exemption from disclosure
					Cyber threat indicators and countermeasures provided to the Federal Government under this Act shall
			 be—
					
						(A)
						deemed voluntarily shared information and exempt from disclosure under section 552 of title 5,
			 United States Code, and any State, tribal, or local law requiring
			 disclosure of information or records; and
					
						(B)
						withheld, without discretion, from the public under section 552(b)(3)(B) of title 5, United States
			 Code, and any State, tribal, or local provision of law requiring
			 disclosure of information or records.
					
					(4)
					Ex parte communications
					The provision of cyber threat indicators and countermeasures to the Federal Government under this
			 Act shall
			 not be subject to the rules of any Federal agency or department or any
			 judicial doctrine regarding ex parte communications with a decisionmaking
			 official.
				
					(5)
					Disclosure, retention, and use
					
						(A)
						Authorized activities
						Cyber threat indicators and countermeasures provided to the Federal Government under this Act may
			 be disclosed to, retained by, and used by, consistent with otherwise
			 applicable Federal law, any Federal agency or department, component,
			 officer, employee, or agent of the Federal Government solely for—
						
							(i)
							a cybersecurity purpose;
						
							(ii)
							the purpose of responding to, or otherwise preventing or mitigating, an imminent threat of death or
			 serious bodily harm;(iii)the purpose of responding to, or otherwise preventing or mitigating, a serious threat to a minor,
			 including sexual exploitation and threats to physical safety; or
							(iv)
							the purpose of preventing, investigating, or
			 prosecuting an offense arising out of a threat described in clause (ii) or
			 any of the offenses listed in—
							
								(I)
								sections 1028 through 1030 of
			 title 18, United States Code (relating to fraud and identity theft);
							
								(II)
								chapter 37 of such title (relating to espionage and censorship); and
							
								(III)
								chapter 90 of such title (relating to protection of trade secrets).
							
						(B)
						Prohibited activities
						Cyber threat indicators and countermeasures provided to the Federal Government under this Act shall
			 not be disclosed to, retained by, or used by any Federal agency or
			 department for any use not permitted under subparagraph (A).
					
						(C)
						Privacy and civil liberties
						Cyber threat indicators and countermeasures provided to the Federal Government under this Act shall
			 be retained, used, and disseminated by the Federal Government—
						
							(i)
							in accordance with the policies, procedures, and guidelines required by subsections (a) and (b);
						
							(ii)
							in a manner that protects from unauthorized use or disclosure any cyber threat indicators that
			 may contain personal information of or  identifying specific persons; and
						
							(iii)
							in a manner that protects the confidentiality of cyber threat indicators containing
			 information of, or that identifies, a specific person.
						
						(D)
						Federal regulatory authority
						
							(i)
							In general
							Cyber threat indicators and countermeasures provided to the Federal Government under this Act may,
			 consistent with Federal or State regulatory authority
			 specifically relating to the prevention or mitigation of cybersecurity
			 threats to information systems, inform the development or implementation
			 of regulations relating to such information systems.
						
							(ii)
							Limitation
							Cyber threat indicators  and countermeasures provided to the Federal Government under this Act
			 shall not be directly used by any
			 Federal, State, tribal, or local government department or agency to
			 regulate the lawful activities of an entity, including
			 activities relating to monitoring, operation of countermeasures, or
			 sharing of cyber threat indicators.
						
							(iii)
							Exception
							Procedures developed and implemented under this Act shall not be considered
			 regulations within the meaning of this subparagraph.
						
			6.
			Protection from liability
			
				(a)
				Monitoring of information systems
				No cause of action shall lie or be maintained in any court against any private entity, and such
			 action shall be promptly dismissed, for the monitoring of information
			 systems and information under subsection (a) of section 4 that is
			 conducted in accordance with this Act.
			
				(b)
				Sharing or receipt of cyber threat indicators
				No cause of action shall lie or be maintained in any court against any entity, and such action
			 shall be promptly dismissed, for the sharing or receipt of cyber threat
			 indicators or countermeasures under subsection (c) of section 4 if—
				
					(1)
					such sharing or receipt is
			 conducted in accordance with this Act; and
				
					(2)
					in a case in which a cyber threat indicator or countermeasure is shared with the Federal Government
			 in an electronic format, the cyber threat indicator or countermeasure is
			 shared in a manner that is consistent with section 5(c).
				
				(c)
				Good faith defense in certain causes of action
				If a cause of action is not otherwise dismissed or precluded under subsection (a) or (b), a good
			 faith reliance by an entity that the conduct complained of was permitted
			 under this Act shall be a complete defense against any action brought in
			 any court against such entity.
			
				(d)
				Construction
				Nothing in this section shall be construed to require dismissal of a cause of action against an
			 entity that has engaged in—
				
					(1)
					gross negligence or wilful misconduct in the course of conducting activities authorized by this
			 Act; or
				
					(2)
					conduct that is otherwise not in compliance with the requirements of this Act.
				
			7.
			Oversight of Government activities
			
				(a)
				Biennial report on implementation
				
					(1)
					In general
					Not later than 1 year after the date of the enactment of this Act, and not less frequently than
			 once every 2 years thereafter, the heads of the appropriate Federal
			 entities shall jointly submit to Congress a detailed report concerning the
			 implementation of this Act.
				
					(2)
					Contents
					Each report submitted under paragraph (1) shall include the following:
					
						(A)
						An assessment of the sufficiency of the policies, procedures, and guidelines required by section 5
			 in ensuring that cyber threat indicators are shared effectively and
			 responsibly within the Federal Government.
					
						(B)
						An evaluation of the effectiveness of real-time information sharing through the capability and
			 process developed
			 under section 5(c), including any impediments to such real-time sharing.
					
						(C)
						An assessment of the sufficiency of the procedures developed under section 3 in ensuring that cyber
			 threat indicators in the possession of the Federal Government are shared
			 in a timely and adequate manner with appropriate entities, or, if
			 appropriate, are made publicly available.
					
						(D)
						An assessment of whether cyber threat indicators have been properly classified and an accounting of
			 the number of security clearances authorized by the Federal Government for
			 the purposes of this Act.
					
						(E)
						A review of the type of cyber threat indicators shared with the Federal Government under this Act,
			 including—
						
							(i)
							the degree to which such information may impact the privacy and civil liberties of specific
			 persons;
						
							(ii)
							a quantitative and qualitative assessment of the impact of the sharing of such cyber threat
			 indicators with
			 the Federal Government on privacy and civil liberties of specific persons;
			 and
						
							(iii)
							the adequacy of any steps taken by the Federal Government to reduce such impact.
						
						(F)
						A review of actions taken by the Federal Government based on cyber threat indicators shared with
			 the Federal Government under this Act, including the appropriateness of
			 any subsequent use or dissemination of such cyber threat indicators by a
			 Federal entity under section 5.
					
						(G)
						A description of any significant violations of the requirements of this Act by the Federal
			 Government.
					
						(H)
						A classified summary of the number and type of entities that received classified cyber threat
			 indicators from the Federal
			 Government under this Act and an evaluation of the risks and benefits of
			 sharing such
			 cyber threat indicators.
					
					(3)
					Recommendations
					Each report submitted under paragraph (1) may include such recommendations as the heads of the
			 appropriate Federal entities may have for improvements or
			 modifications to the authorities and processes under this Act.
				
					(4)
					Form of report
					Each report required by paragraph (1) shall be submitted in unclassified form, but shall include a
			 classified annex.
				
				(b)
				Reports on privacy and civil liberties
				
					(1)
					Biennial report from Privacy and Civil Liberties Oversight Board
					Not later than 2 years after the date of the enactment of this Act and not less frequently than
			 once
			 every 2 years thereafter, the Privacy and Civil Liberties Oversight Board
			 shall submit to Congress and the President a report providing—
					
						(A)
						an assessment of the privacy and civil liberties impact of the type of activities carried out under
			 this Act; and
					
						(B)
						an assessment of the sufficiency of the policies, procedures, and guidelines
			 established pursuant to section 5 in addressing privacy and civil
			 liberties concerns.
					
					(2)
					Biennial report of Inspectors general
					
						(A)
						In general
						Not later than 2 years after the date of the enactment of this Act and not less frequently than
			 once every 2 years thereafter, the
			 Inspector General of the Department of Homeland Security, the Inspector
			 General of the Intelligence Community, the Inspector General of the
			 Department of Justice, and the Inspector General of the Department of
			 Defense shall jointly submit to Congress a report on the receipt, use, and
			 dissemination of cyber threat indicators and countermeasures that have
			 been shared with
			 Federal entities under this Act.
					
						(B)
						Contents
						Each report submitted under subparagraph (A) shall include the following:
						
							(i)
							A review of the types of cyber threat indicators shared with Federal entities.
						
							(ii)
							A review of the actions taken by Federal entities as a result of  the receipt of such cyber threat
			 indicators.
						
							(iii)
							A list of Federal entities receiving such cyber threat indicators.
						
							(iv)
							A review of the sharing of such cyber threat indicators among Federal entities to identify
			 inappropriate barriers to sharing information.
						
					(3)
					Recommendations
					Each report submitted under this subsection may include such recommendations as the Privacy and
			 Civil Liberties Oversight Board, with respect to a report submitted under
			 paragraph (1), or the	Inspectors General referred to in paragraph (2)(A),
			 with respect to a report submitted under paragraph (2), may have for
			 improvements or modifications to the
			 authorities under this Act.
				
					(4)
					Form
					Each report required under this subsection shall be submitted in unclassified form, but may include
			 a classified annex.
				
			8.
			Construction and preemption
			
				(a)
				Otherwise lawful disclosures
				Nothing in this Act shall be construed to limit or prohibit otherwise lawful disclosures of
			 communications, records, or other information, including reporting of
			 known or suspected criminal activity, by an entity to any other
			 entity or the Federal Government under this Act.
			
				(b)
				Whistleblower protections
				Nothing in this Act shall be construed to preempt any employee from exercising rights currently
			 provided under any whistleblower law, rule, or regulation.
			
				(c)
				Protection of sources and methods
				Nothing in this Act shall be construed—
				
					(1)
					as creating any immunity against, or otherwise affecting, any action brought by the Federal
			 Government, or any agency or department thereof, to enforce any law,
			 executive order, or procedure governing the appropriate handling,
			 disclosure, or use of classified information;
				
					(2)
					to impact the conduct of authorized law enforcement or intelligence activities; or
				
					(3)
					to modify the authority of a department or agency of the Federal Government to protect sources and
			 methods and the national security of the United States.
				
				(d)
				Relationship to other laws
				Nothing in this Act shall be construed to affect any requirement under any other provision of law
			 for an entity to provide information to the Federal Government.
			
				(e)
				Prohibited conduct
				Nothing in this Act shall be construed to permit price-fixing, allocating a market between
			 competitors, monopolizing or attempting to monopolize a market,
			 boycotting, or exchanges of price or cost information, customer lists, or
			 information regarding future competitive planning.
			
				(f)
				Information sharing relationships
				Nothing in this Act shall be construed—
				
					(1)
					to limit or modify an existing information sharing relationship;
				
					(2)
					to prohibit a new information sharing relationship;
				
					(3)
					to require a new information sharing relationship between any entity and the Federal Government;
				
					(4)
					to require the use of the capability and process within the Department of Homeland Security
			 developed under section 5(c); or
				
					(5)
					to amend, repeal, or supersede any current or future contractual agreement, terms of service
			 agreement, or other contractual relationship between any entities, or
			 between any entity and the Federal Government.
				
				(g)
				Anti-tasking restriction
				Nothing in this Act shall be construed to permit the Federal Government—
				
					(1)
					to require an entity to provide information to the Federal Government; or
				
					(2)
					to condition the sharing of cyber threat indicators with an entity on such entity’s provision of
			 cyber threat indicators to the Federal Government.
				
				(h)
				No liability for non-participation
				Nothing in this Act shall be construed to subject any entity to liability for choosing not to
			 engage in the voluntary activities authorized in this Act.
			
				(i)
				Use and retention of information
				Nothing in this Act shall be construed to authorize, or to modify any existing authority of, a
			 department or agency of the Federal Government to retain or use any
			 information shared under this Act for any use other than permitted in this
			 Act.
			
				(j)
				Federal preemption
				
					(1)
					In general
					This Act supersedes any statute or other law of a State or political subdivision of a State that
			 restricts or otherwise expressly regulates an activity authorized under
			 this Act.
				
					(2)
					State law enforcement
					Nothing in this Act shall be construed to supersede any statute or other law of a State or
			 political subdivision of a State concerning the use of authorized law
			 enforcement practices and procedures.
				
				(k)
				Regulatory authority
				Nothing in this Act shall be construed—
				
					(1)
					to authorize the promulgation of any regulations not specifically authorized by this Act;
				
					(2)
					to establish any regulatory authority not specifically established under Act; or
				
					(3)
					to authorize regulatory actions that would duplicate or conflict with regulatory requirements,
			 mandatory standards, or related processes under Federal law.9.Report on cybersecurity threats(a)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence, in coordination with the heads of other appropriate elements
			 of the intelligence community, shall submit to the Select Committee on
			 Intelligence of
			 the Senate and the Permanent Select Committee on Intelligence of the House
			 of Representatives a report on cybersecurity threats, including cyber
			 attacks, theft, and data breaches.  Such report shall include the
			 following:(1)An assessment of the current intelligence sharing and cooperation relationships of the United
			 States with
			 other countries regarding cybersecurity threats, including cyber attacks,
			 theft, and data breaches, directed against the United States and which
			 threaten the United States national security interests and economy and
			 intellectual property, specifically identifying the relative utility of
			 such relationships, which elements of the intelligence community
			 participate in such relationships, and whether and how
			 such relationships could be improved.(2)A list and an assessment of the countries and non-state actors that are the primary threats of
			 carrying out a cybersecurity threat, including a cyber attack, theft, or
			 data breach, against the United
			 States and which threaten the United States national security,
			 economy, and intellectual property.(3)A description of the extent to which the capabilities of the United States Government to respond to
			 or
			 prevent cybersecurity threats, including cyber attacks, theft, or data
			 breaches, directed against the United States private sector are degraded
			 by a delay in the prompt notification by private entities of such threats
			 or cyber
			 attacks, theft, and breaches.(4)An assessment of additional technologies or capabilities that would enhance the ability of the
			 United States to prevent and to respond to  cybersecurity threats,
			 including
			 cyber
			 attacks, theft, and data breaches.(5)An assessment of any technologies or practices utilized by the private sector that could be rapidly
			 fielded
			 to assist the intelligence community in preventing and responding to
			 cybersecurity threats.(b)Intelligence community definedIn this section, the term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 3003(4)).(c)Form of reportThe  report required by subsection (a) shall be made available in classified and unclassified
			 forms.
			10.
			Conforming amendments
			(a)Public informationSection 552(b) of title 5, United States Code, is amended—
				
					(1)
					in paragraph (8), by striking or at the end;
				
					(2)
					in paragraph (9), by striking wells. and inserting wells; or; and
				
					(3)
					by adding at the end the following:
					
						
							(10)
							information shared with or provided to the Federal Government pursuant to the Cybersecurity Information Sharing Act of 2014.
						.(b)Modification of limitation on dissemination of certain information concerning penetrations of
			 defense contractor networksSection 941(c)(3) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239) is amended by inserting at the end the following: The Secretary may share such information with other Federal entities if such information consists
			 of cyber threat indicators and countermeasures and such information is
			 shared consistent with the policies and procedures promulgated by the
			 Attorney General under section 5 of the Cybersecurity Information Sharing Act of 2014..
			
	July 10, 2014Read twice and placed on the calendar